DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 13, the phrase “the first section comprises first light sources and optionally sub-partition walls surrounding the first light sources” is unclear because it is not specified in the claim if the sub-partition walls are required by the invention.
For purpose of examination the Examiner has interpreted the phrase to mean -- the first section comprises first light sources or sub-partition walls surrounding the first light sources --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, 12-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuwana et al. (US 20200264461 A1, hereinafter, “Kuwana”).

Regarding claim 1, Kuwana teaches a display device (liquid crystal display device 1000A, see figures 2, 4, 11 and 13), comprising 
a display panel (liquid crystal layer 5, see fig 2), a backlight unit (backlight unit 100B, see fig 2), and a light conversion sheet (array substrate, A-SUB, see fig 11) between the display panel (5) and the backlight unit (100b), 
the backlight unit (100b) comprises a substrate (see substrate of 100b, not labeled but seen in fig 2) and a plurality of light-emitting sections (sections of multiple light-emitting devices L, see fig 2) arranged on the substrate (substrate of 100b), at least one light source (L) is disposed in each of the plurality of light-emitting sections (sections of 100b), 
the light conversion sheet (A-SUB) comprises a plurality of first partition walls (black matrix BM, see fig 4) and a plurality of light conversion sections (formed by color pixel portions R, G, and B) arranged to correspond to the plurality of light-emitting sections (better seen in fig 2), a first partition wall (central BM between sections of three color pixel portions R, G, and B) of the plurality of first partition walls (BM) is disposed between adjacent light conversion sections (color pixel portions R, G, and B) of the plurality of light conversion sections (color pixel portions R, G, and B), 
each of the plurality of light conversion sections (sections of L) comprises first quantum dots (quantum dots, see ¶ 75) emitting a first light (from red pixel portions, see ¶ 66) and second quantum dots (quantum dots, see ¶ 75) emitting a second light (from green pixel portions, see ¶ 66) having a color different (red vs green) from a color of the first light (red color), and 
the at least one light source (plurality of Ls) is configured to provide light (light LT1, see ¶ 45) of a predetermined wavelength (light-emitting device L preferably has a main emission peak in a blue region, 420 nm to 480 nm, see ¶ 45) to the light conversion sheet (A-SUB).

Regarding claim 3, Kuwana teaches wherein the first partition wall (central BM) is not disposed over the plurality of light-emitting sections (sections of L).

Regarding claim 5, Kuwana teaches wherein the plurality of light conversion sections (sections of R, G, and B) is arranged in a form of a grid (as seen in fig 2), a honeycomb, or a combination thereof.

Regarding claim 6, Kuwana teaches wherein the light conversion sheet (A-SUB) has a thickness of greater than or equal to about 100 micrometers (20 to about 200 μm, see ¶ 215 substrate and transmission layer of  0.5 to 15 μm, see ¶ 212-213).

Regarding claim 7, Kuwana teaches further comprising a protective layer (first polarizing layer 1 and first substrate 2, see fig 11) which is disposed on at least one of opposite surfaces (upper and lower surfaces of A-SUB) of the light conversion sheet (A-SUB).

Regarding claim 8, Kuwana teaches wherein the first partition wall (central BM) comprises a side wall extending in a thickness direction (better seen in fig 4) of the light conversion sheet (A-SUB) within the light conversion sheet (A-SUB).

Regarding claim 9, Kuwana teaches wherein the first partition wall (central BM) comprises a material which blocks at least a portion of a mixed light (as BM is a dark element and does not reflect light).

Regarding claim 10, Kuwana teaches wherein the first partition wall (central BM) comprises a material which absorbs (since BM is black) or reflects at least a portion of a mixed light.

Regarding claim 12, Kuwana teaches wherein the plurality of light-emitting sections (sections of L) match with the plurality of light conversion sections (sections of R, G and B) at 1:1 or to match with the plurality of light conversion sections at n:1 wherein n is an integer of 2 or more and 50 or less.

Regarding claim 13, Kuwana teaches wherein the plurality of light-emitting sections (sections of L) comprises a first section (one portion of Ls) and the first section comprises first light sources (Ls) and optionally sub-partition walls surrounding the first light sources.

Regarding claim 14, Kuwana teaches wherein the display panel (5) comprises a display area (front area of 5) comprising a plurality of sub-pixels (see pixels, better seen in fig 13) and a non-display area (rear area of 5) disposed between the plurality of sub-pixels (pixels).

Regarding claim 18, Kuwana teaches wherein the light of the predetermined wavelength (wavelength of LT1) is light of a blue wavelength spectrum (see ¶ 45), the first light comprises green light (light from NC-green), and the second light comprises red light (light from NC-red).

Regarding claim 19, Kuwana teaches wherein in the light conversion sheet (A-SUB), each of the plurality of light conversion sections (sections of R, G and B) is a display device configured to emit white light (since the combination of lights is known in the art for providing white light).

Regarding claim 20, Kuwana teaches wherein the white light (light from sections R, G and B) is a mixed light of lights of a red wavelength spectrum (provided by light from NC-red), a green wavelength spectrum (provided by light from NC-green), and a blue wavelength spectrum (provided by light from NC-blue and LT1 not converted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwana.

Regarding claim 4, Kuwana teaches wherein each of the plurality of light conversion sections (sections of R, G and B) has a length (length from one end to another of sections of R, G and B) of a shortest straight line (along the width of R, G and B) which crosses a center (center of sections of L) of a corresponding light conversion section (sections of R, G and B, as seen in fig 11), but 
Kuwana does not explicitly teach the length is in a range greater than or equal to about 500 micrometers and less than or equal to about 20 centimeters among the plurality of light conversion sections.
However, one of ordinary skill would have considered a variety of lengths for the light conversion sections, including lengths in a range greater than or equal to about 500 micrometers and less than or equal to about 20 centimeters among the plurality of light conversion sections.
It would have been an obvious matter of design choice to provide a length in a range of greater than or equal to about 500 micrometers and less than or equal to about 20 centimeters among the plurality of light conversion sections of Kuwana, since the applicant has not disclosed that any of the claimed ranges solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a length as claimed above. In this case, selecting a given length range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as providing a light conversion section in the allowed space of larger or smaller display devices.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwana in view of Ohkawa et al. (US 20180164488 A1, hereinafter, “Ohkawa”).

Regarding claim 2, Kuwana does not teach wherein the substrate comprises a second partition wall disposed to define the plurality of light-emitting sections, and the first partition wall is disposed to be overlapped with at least a portion of the second partition wall.

Ohkawa teaches a display device (light emitting unit, see fig 2) having a light emitting section (light emitting section 10E) and a light conversion section (wavelength conversion member 30 over 10e); 
wherein the substrate (light source substrate 12, see fig 2) comprises a second partition wall (vertical portion of reflection section 33, see fig 2) disposed to define the plurality of light-emitting sections (light emitting section 10E, see fig 2), and the first partition wall (concave portion of 33, see fig 2) is disposed to be overlapped (as seen in fig 2) with at least a portion (vertical portion of 33) of the second partition wall (vertical portion of 33).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the second partition wall as taught by Ohkawa into the teachings of Kuwana in order to provide support to both a light emitting section and light conversion sections. One of ordinary skill would have been motivated to make this modification to further channel light from the light emitting section into the corresponding light conversion section, and thus provide a better white light.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwana in view of Ing et al. (US 20110006316 A1, hereinafter, “Ing”).

Regarding claim 11, Kuwana teaches wherein each of the plurality of light-emitting sections is independently driven.
However, one of ordinary skill would have recognized most LCD backlights have or provide independent control over the light sources.
Ing teaches a display device (light source unit 107, see fig 3a) having a plurality of light-emitting sections (sections of circuit board unit 107b, see fig 3a); 
wherein each of the plurality of light-emitting sections (sections of 107b, see fig 3a) is independently driven (see ¶ 37).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the independent control as taught by Ing into the teachings of Kuwana in order to provide the device with local dimming features. One of ordinary skill would have been motivated to make this modification to further customize light output of the device. 

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 15, although Kuwana teaches the display device, as described in claims 1 and 14 above, the prior art the prior art of the record fails to teach wherein a second partition wall disposed to define the plurality of light-emitting sections and the first partition wall are disposed to correspond to the non-display area of the display device.

Regarding claims 16-17, although Kuwana teaches the display device, as described in claims 1 and 14 above, the prior art the prior art of the record fails to teach wherein the plurality of sub-pixels comprises a red pixel, a green pixel, and a blue pixel, and the display panel comprises a color filter layer comprising a red color filter, a green color filter, and a blue color filter corresponding to the red pixel, the green pixel, and the blue pixel, respectively; and wherein the display panel further comprises a liquid crystal layer between the color filter layer and the light conversion sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875